COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                No. 08-07-00306-CV
 IN THE INTEREST OF                              §
                                                                     Appeal from
 D.R.Z. A JUVENILE.                              §
                                                                  65th District Court
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                                   (TC # 06,00832)
                                                 §

                                 MEMORANDUM OPINION

       D.R.Z., a juvenile, appeals from an order modifying his juvenile probation. We dismiss the

appeal as moot.

                                    FACTUAL SUMMARY

       On December 12, 2006, D.R.Z. entered a plea of true to Count II of State’s first amended

petition which alleged that he committed the offense of theft over $50 but less than $500. The

juvenile court entered an adjudication order on that same date and the court placed D.R.Z. on

supervised juvenile probation on January 9, 2007. The State subsequently filed a motion to modify

disposition based on allegations that D.R.Z. had failed to abstain from use of marihuana, failed to

successfully complete the substance abuse counseling program with Project Libertad, and had left

home without his guardian. Based on its finding that D.R.Z. had violated the conditions of probation

as alleged in the motion to modify, the juvenile court placed him in the Challenge Boot Camp

Program. D.R.Z. filed notice of appeal. On April 9, 2008, D.R.Z. was terminated from probation

after completing the Challenge Boot Camp Program and he has since turned eighteen years of age.

                                          MOOTNESS
       On appeal, D.R.Z. raises one issue asserting that the juvenile court abused its discretion by

placing him in the Challenge Boot Camp Program. The State responds that the appeal has become

moot because the juvenile court terminated D.R.Z.’s probation on April 9, 2008.

       A case becomes moot when the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481, 102 S. Ct. 1181,

1183, 71 L. Ed. 2d 353 (1982). This Court has previously held that an appeal from a disposition order

becomes moot when the juvenile’s probation is terminated. In re R.M., 234 S.W.3d 103 (Tex.App.--

El Paso 2007, no pet.); In re G.E., 225 S.W.3d 647 (Tex.App.--El Paso 2006, no pet.). There are two

exceptions to the mootness doctrine: (1) capable of repetition yet evading review and (2) collateral

consequences. General Land Office v. Oxy U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990); R.M.,
234 S.W.3d at 104. To invoke the “capable of repetition yet evading review” exception, a plaintiff

must prove that: (1) the challenged action was too short in duration to be litigated fully before the

action ceased or expired; and (2) a reasonable expectation exists that the same complaining party will

be subjected to the same action again. Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001); R.M., 234
S.W.3d at 104. Given that D.R.Z.’s probation has been terminated, there is no reasonable

expectation that he would again be subjected to a modification of his probation. R.M., 234 S.W.3d

at 104. Consequently, the first exception to the mootness doctrine does not apply.

       The collateral consequences exception pertains to severely prejudicial events, the effects of

which continue to stigmatize helpless or hated individuals long after the unconstitutional judgment

has ceased to operate. General Land Office, 789 S.W.2d at 571; R.M., 234 S.W.3d at 104-05. This

exception was applied in Carrillo v. State, 480 S.W.2d 612, 616-17 (Tex. 1972) where a juvenile

was discharged from probation while his case was on appeal. R.M., 234 S.W.3d at 104-05. Noting

that juvenile adjudications carry deleterious collateral effects and legal consequences including the
stigma attached to being adjudged a juvenile delinquent, the Supreme Court held that Carrillo’s case

was not moot because “a minor should have the right to clear himself by appeal” and this right

should not disappear when the sentence given is so short that it expires before the appellate process

is completed. Id. at 617. The instant case is distinguishable because D.R.Z. has not appealed the

adjudication order but only appeals from the order modifying his disposition. See R.M., 234 S.W.3d

at 105. Our resolution of the issues presented could not have any impact on the collateral effects and

legal consequences of being adjudged a juvenile delinquent. Therefore, this case does not fall within

the collateral consequences exception.

       We conclude that the appeal from the order modifying disposition and placing Appellant in

the Challenge Boot Camp Program has become moot because D.R.Z.’s juvenile probation has been

terminated. Accordingly, we dismiss the appeal as moot.


May 13, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.